Exhibit 99.3 ORION MARINE GROUP, INC. UNAUDITED PRO FORMA CONDENSED COMBINED FNANCIAL DATA The following unaudited pro forma condensed combined financial information gives effect to the purchase of substantially all of the assets of Subaqueous Services, Inc. (“SSI”) by Subaqueous Services, LLC (“SSLLC”), a newly-formed, wholly-owned subsidiary of Orion Marine Group, Inc. (the “Company”), accounted for as an asset purchase under US generally accepted accounting principles.The preliminary allocation of the purchase price used in the unaudited pro forma condensed combined financial information is based on management’s preliminary valuation. The pro forma condensed combined statements of income reflect the acquisition of substantially all of the assets of SSI as if it occurred on January 1, 2007.The historical balance sheets and results of operations included in the unaudited pro forma condensed combined balance sheet and statement of income for the fiscal year ended December 31, 2007 were derived from the audited financial statements of the Company and SSI.For the Company, this information was derived from its Annual Report on Form 10-K filed with the Securities and Exchange Commission on March 19, 2008.For SSI, this information is included elsewhere in this Form 8-K/A. This unaudited pro forma condensed combined financial information has been prepared by the Company for illustrative purposes only.The unaudited pro forma condensed combined financial information is not intended to represent or be indicative of the financial position or results of operations in future periods or the results that actually would have been realized if the Company and SSI had been a combined company during the specified periods.Additionally, classifications of certain financial accounts of SSI may differ from those of the Company.The unaudited pro forma condensed combined financial information reflects the acquisition of substantially all of the assets of SSI, which was financed in total through borrowings under the Company’s existing credit facility.The unaudited pro forma condensed combined financial information, including the notes thereto, is qualified in its entirety by reference to, and should be read in conjunction with, the historical financial statements and notes of SSI, included elsewhere in this Form 8-K/A and in the Company’s Form 10-K filed with the Securities and Exchange Commission on March 19, 2008. EXPLANATORY NOTE On February 29, 2008, SSLLC, a newly-formed, wholly-owned subsidiary of the Company concurrently entered into and closed an Asset Purchase Agreement to purchase substantially all of the assets (with the exception of current liquid assets and current liabilities) and related business (principally consisting of project contracts) of Orlando-based SSI for $35 million in cash.In addition, SSLLC paid SSI approximately $1.7 million for net under-billings and retained funds held under certain project contracts and for transition support services to be provided by SSI through September, 2008.The purchase price of $36.7 million was funded through borrowing under the Company’s existing acquisition term loan facility, as amended ($35 million) and $1.7 million from available cash on hand. ORION MARINE GROUP, INC. Unaudited Pro Forma Condensed Combined Balance Sheet At December 31, 2007 (Amounts in thousands) Orion Marine Group, Inc. Subacqeous Services, Inc. Pro Forma Adjustments Pro Forma Combined ASSETS Current assets: Cash and cash equivalents $ 12,584 $ 863 $ (2,561 ) a,b,c $ 10,886 Accounts receivable, including retentions 39,797 7,656 (7,040 ) c 40,413 Costs and estimated earnings in excess of billings on uncompleted contracts 7,676 2,339 (1,109 ) c 8,906 Other current assets 1,490 60 c 1,550 Total current assets 61,547 10,858 (11,525 ) 61,755 Property and equipment, net 68,746 6,424 12,076 c 87,246 Goodwill and other intangible assets 2,481 16,500 c 18,981 Investment in SSLLC b,d Other assets 760 79 (79 ) c 760 Total assets $ 133,534 $ 17,361 $ 17,847 $ 168,742 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Current portion of long-term debt $ $ 1,805 $ (1,805 ) c $ Accounts payable 11,817 2,470 (2,470 ) c 11,817 Billings in excess of costs and estimated earnings on uncompleted contracts 7,408 99 83 c 7,590 Other current liabilities 9,870 26 c 9,896 Total current liabilities 29,095 4,374 (4,166 ) 29,303 Long-term debt 2,954 32,046 a,c 35,000 Deferred income taxes 13,928 13,928 Other long-term liabilities 427 427 Total liabilities 43,450 7,328 27,880 78,658 Stockholders’ equity Common stock 216 216 Additional paid in capital 54,336 54,336 Retained earnings 35,532 10,033 (10,033 ) c,d 35,532 Total stockholders’ equity 90,084 10,033 90,084 Total liabilities and stockholders’ equity $ 133,534 $ 17,361 $ 17,847 $ 168,742 Pro Forma Balance Sheet Entries: (a)Cash borrowed under credit facility to fund purchase of substantially all assets of SSI DR Cash$ CR Long-term debt$ (b)Record investment in SSLLC DR Investment in SSLLC$ CR Cash$ (c) Records purchase of assets of SSI at fair market value and records the excess of cost over fair market value as goodwill. DR Current liabilities, net of liabilities purchased$2,361 DR Current and long-term debt, not acquired$4,759 DR Step-up in value of property, plant and equipment$ DR Intangible assets $ 7,100 DR Goodwill$9,400 CR Current assets, net of assets purchased$8,952 CR Other assets, not acquired$79 CR Members’ equity$26,665 (d) Entry in consolidation to eliminate investment in SSLLC DR Equity CR Investment in SSLLC ORION MARINE GROUP, INC. Unaudited Pro Forma Condensed Combined Income Statement Year ended December 31, 2007 Orion Marine Group, Inc. Subacqeous Services, Inc. Pro Forma Adjustments Pro Forma Combined Revenues $ 210,360 $ 49,052 $ 259,412 Cost of contract revenues 159,927 36,334 196,261 Gross profit 50,433 12,718 63,151 Selling, general and administrative expenses 22,985 5,995 3,679 a,b 32,659 Operating income 27,448 6,723 (3,679 ) 30,492 Other (income) expense: Interest (income) expense, net (90 ) 485 2,188 c 2,583 Other income (39 ) (564 ) (603 ) Other (income) expense, net (129 ) (79 ) 2,188 1,980 Income before income taxes 27,577 6,802 (5,867 ) 28,512 Income tax expense 10,178 346 d 10,524 Net income $ 17,399 $ 6,802 $ (6,213 ) $ 17,988 Net income $ 17,399 $ 17,988 Preferred dividends 782 782 Net income available to common shareholders $ 16,617 $ 17,206 Basic earnings per share $ 0.86 $ 0.89 Diluted earnings per share $ 0.83 $ 0.86 Weighted average shares used to compute earnings per share Basic 19,400,942 19,400,942 Diluted 19,976,317 19,976,317 Pro Forma Income Statement Entries: (a) Annual amortization of intangible asset related to contracts and non-compete DR Amortization expense CR Retained earnings (b)Change in depreciation expense based on new lives and step-up value assigned to acquired assets DR Retained earnings$1,021 CR Selling, general and administrative expense$1,021 (c)Interest expense at 6.25% per annum on borrowings of $35 million DR Interest expense $ 2,188 CR Retained earnings $ (d)Tax effect of above adjustments at Company’s effective rate of 36.9% DR Tax expense$346 CR Retained earnings$346 Summary of Purchase Price Cash borrowed under the Company’s credit facility $ 35,000 Cash from available cash balances 1,698 Total purchase price $ 36,698 Pro
